Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 1 of 6 PageID #: 2813
                                                     0|p
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                    -X
  UNITED STATES OF AMERICA
                                                                                    MEMORANDUM & ORDER
                     -against-
                                                                                      18-CR-204(NGG)(VMS)
  CLARE BRONFMAN and KATHY RUSSELL,

                                     Defendants.
                                                                     X
  NICHOLAS G. GARAUFIS,United States District Judge.

           Defendants Clare Bronfinan and Kathy Russell, along with four other individuals, have

  been indicted on charges arising from their participation in Nxivm, an organization whose inner

  circle was allegedly a criminal enterprise. ISee Superseding Indictment(Dkt. 50)                   1-40.) In a

  memorandum and order (the"M&O")entered on December 12,2018,the court granted

  Bronfrnan and Russell's motions to modify one ofthe conditions oftheir pretrial release, which

  prevented them from having contact with certain groups of people (the "no-contact condition").

  (Dec. 12, 2018 M&O("M&O")(Dkt. 240).) As articulated in the M&O,the court found that the

  no-contact condition "swe[pt]too broadly" in relation to the Government's objective of

  "ensur[ing] that Bronfinan and Russell do not interfere with witnesses, harass victims ofthe

  charged enterprise, or collude with their alleged co-conspirators (including their co-

  defendants)."^ (Id at 4(citing 18 U.S.C. § 3142(c)(1)(B)).)

           The Government has since proposed an alternative no-contact condition, which would

  prevent Bronfinan and Russell from contacting or associating with (except in the presence of

  attorneys)the following categories ofindividuals:




 'The court assumes the parties' familiarity with the legal standard for no-contact conditions(see M&O at 3-4)and
  does not repeat it here.

                                                              1
Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 2 of 6 PageID #: 2814



           (1)individuals listed on the Coach List,(2)individuals that the defendants know or
           believe to be current or former members ofDOS,(3)individuals that the defendants
           know or believe to have been employed by or to have worked as independent
           contractors for Nxivm, or an affiliated entity, in the capacity of bookkeeping,
           accounting or video editing, or for whom a visa was sought based on an affiliation
           with a defendant, Nxivm,or an affiliated entity.

  (Gov't Dec. 14,2018 Letter (Dkt. 244)at 3.) Bronfinan consents to being prohibited from

  contacting or associating with current or former DOS members. (Clare Bronfinan & Kathy

  Russell Dec. 18,2018 Letter ("Bronfinan & Russell Letter")(Dkt. 250)at 2 n.l, 4.) Bronfinan

  and Russell object to the Government's other two proposed categories. (Id at 1-3.)

  I.       DISCUSSION

           A.       The Coach List

           The "Coach List" identifies 309 Nxivm members who were on the "Stripe Path" and

  achieved the rank of"coach" or higher, as of March 2017.^ (Gov't Dec. 14,2018 Letter at 2; see

  Coach List(undocketed).) According to the Government,this list was emailed by one of

  Defendants' alleged co-conspirators to another on March 9, 2017. (Gov't Dec. 14, 2018 Letter at

  2 n.l.) The Government argues that, because a purpose ofthe alleged enterprise was to recruit

  others into Nxivm,rank within Nxivm is a "reasonable proxy" in identifying possible co-

  conspirators and witnesses in this case. (Id at 2.)

           Bronfinan and Russell argue that this category is overbroad because it includes people

  who have not participated in any Nxivm activities in years, who had no operational role in




  ^ The Government submitted the Coach List to the court under seal and has also produced it to Defendants. (Gov't
  Dec. 14,2018 Letter at 2 n.l.) Two ofthe 309 individuals on die Coach List are dead and one is listed twice.
  (Gov't Dec. 14,2018 Letter at 2 n.2.)
Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 3 of 6 PageID #: 2815




  Nxivm's business, and whom Bronfman and Russell do not know.^ (Bronfman & Russell Letter

  at 2.) They propose that they instead be prohibited from contacting anyone currently or formerly

  on the Nxivm Executive Board, a much narrower category that(to their knowledge)includes

  only 13 individuals. (Id at 2 & n.2;^List of Nxivm Executive Board Members(undocketed).)

  Bronfinan and Russell posit that, to the extent that rank within Nxivm is relevant, the Nxivm

  Executive Board is a better proxy for people who were close affiliates of Defendants. (Bronfinan

  & Russell Letter at 2.)

           While it is a close call, the court finds that the "Coach List" category is sufficiently

  tailored to the Government's interest in assuring that Bronfinan and Russell do not interfere with

  potential witnesses. Although Nxivm is not accused of being a criminal enterprise, a purpose of

  the charged enterprise was to recruit others into Nxivm. (Superseding Indictment                   1,4.)

  Individuals who were involved in Nxivm's recruiting efforts, such as coaches(see Bronfman &

  Russell Letter at 2(indicating that, to become a Nxivm coach, a member must enroll two other

  students in Nxivm and take enough classes to serve as a facilitator and student-teacher at certain

  Nxivm classes)), may have information relevant to the Government's charges and thus are

  potential witnesses in this case. Accordingly, preventing Bronfman and Russell from contacting

  Nxivm coaches is necessary to reasonably assure the safety of others and the integrity ofthe trial

  process.       18 U.S.C. § 3142(c)(l)(B)(v)(authorizing district courts to order bail conditions

  that prohibit defendants from contacting potential witnesses). The court orders this restriction

  with the expectation that the Government will continue to allow Bronfman and Russell to contact




  ^ Bronfinan and Russell also note that ofthe 309 Nxivm members on the Coach List, 245 were coaches, which is the
  lowest rank above student. (Bronfinan & Russell Letter at 1.) Coaches are individuals who have enrolled two other
  students and have taken a number of Nxivm classes. (Id at 1-2.)
Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 4 of 6 PageID #: 2816




  certain individuals on a case-by-case basis. (See Gov't Dec. 14,2018 Letter at 2(suggesting that

  the Government granted Bronfman and Russell many exceptions to the no-contact condition that

  was previously in place).)

           B.     DOS Members

           Until now,Russell has not been prevented from contacting current or former members of

  DOS. (See M&O at 2 n.2.) The Government has not noted any problems that have arisen from

  this arrangement, so the court finds it unnecessary to add a new restriction to Russell's

  conditions ofrelease. Bronfinan does not object to being prohibited from contacting current or

  former DOS members(Bronfman & Russell Letter at 2 n.l), so the court leaves that restriction in

  place.

           C.     The Employment Condition

           The Government proposes to forbid Bronfinan and Russell from contacting individuals

  who worked for Nxivm or an affiliated entity in the capacity of bookkeeping, accounting, or

  video editing, or for whom a visa was sought based on an affiliation with a defendant, Nxivm, or

  an affiliated entity. (Gov't Dec. 14, 2018 Letter at 2-3.) To justify this, the Government states

  that the superseding indictment includes charges and racketeering acts involving financial

  crimes, video editing, and immigration violations, and that individuals who worked in those

  capacities or for whom visas were sought are potential witnesses. (Id at 3.)

           Bronfman and Russell counter that neither ofthem is accused of participating in

  wrongdoing associated with video editing, and that the only alleged financial crimes do not

  appear to have involved Nxivm's bookkeeping or accounting. (Bronfman & Russell Letter at 3.)

  Further, the alleged immigration violations occurred many years ago and involve two individuals

  who are included on the Government's "Jane and John Doe list" of alleged victims ofthe

                                                      4
Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 5 of 6 PageID #: 2817




  charged offenses. (Id (citing Superseding Indictment     17-18, 24).) Therefore, Bronfinan and

  Russell argue,the Government's concerns would be adequately addressed by a condition barring

  them from contacting individuals on the Jane and John Doe list. (Jd.)

         Because Bronfinan and Russell are charged with participation in a racketeering

  conspiracy for which the predicate acts include illegally altering Nxivm-related video recordings

  (Superseding Indictment     14-16,22), video-editing employees and contractors may be

  witnesses or co-conspirators in this case. Thus,the court finds it necessary to forbid Bronfinan

  and Russell from contacting video-editing employees and contractors. But the court does not see

  how all Nxivm's bookkeeping and accounting workers and all individuals for whom Nxivm

  sought visas could be potential witnesses or co-conspirators. On their face, none ofthe offenses

  charged in the superseding indictment appear related to Nxivm's(or its affiliates') bookkeeping

  or accounting, or to Nxivm's attempts to secure visas for anyone other than two Jane Does. (See

  id. KK 24-25, 34, 36,40(alleging financial crimes); id TIK 17-18,24-25 (alleging immigration

  violations involving Jane Doe 1 and Jane Doe 3).) In addition, the other individuals alleged to

  have been victimized by or otherwise involved in the charged financial offenses were either DOS

  members or appear on the Government's Jane and John Doe list. (See id. Iff 24-25, 34, 36,40

  (alleging fmancial crimes involving Jane Doe 3, Jane Doe 7, and lower-ranking DOS members).)

         Accordingly, a restriction on Bronfinan and Russell's contact with individuals on the

  Jane and John Doe list appears sufficient to address the Government's interests with respect to

  the financial and immigration offenses alleged in the superseding indictment. Ifthe Government

  submits the names of additional potential witnesses whom it believes Bronfinan and Russell

  should not contact, the court will consider whether to further amend the no-contact condition.

  See 18 U.S.C. § 3142(c)(3)(indicating that conditions ofrelease may be amended at any time).
                                                     5
Case 1:18-cr-00204-NGG-VMS Document 286 Filed 01/15/19 Page 6 of 6 PageID #: 2818



  II.       CONCLUSION

            After considering the Government's proposal for a revised no-contact condition

  (Dkt. 244)and Bronfinan and Russell's response (Dkt. 250), the court enters the following

  condition ofpretrial release for Bronjdnan: She may not directly or indirectly associate or have

  contact with—except in the presence of attorneys—any ofthe following categories of

  individuals:(1)individuals listed on the Coach List,(2)individuals whom she knows or believes

  to be current or former DOS members;(3)individuals whom she knows or believes to have been

  employed by or to have worked as independent contractors for Nxivm, or an affiliated entity, in

  the capacity of video editing; and (4)anyone on the Jane and John Doe list of alleged victims of

  the offenses identified in the superseding indictment(Dkt. 50). The same condition applies to

  Russell, except that she is permitted to associate and have contact with individuals whom she

  knows or believes to be current or former DOS members. These new conditions replace the prior

  no-contact conditions that were the subject ofthe court's December 11,2018 memorandum and

  order(Dkt. 240). All other conditions of Bronfinan and Russell's release remain in full force and

  effect.


            SO ORDERED.


                                                                        s/Nicholas G. Garaufis
  Dated: Brooklyiu New York                                           fflCHOLAS gTgARAXJF^
            January rf,2019                                           United States District Judge
